     Case 1:18-cv-07380-PGG-OTW Document 159 Filed 07/02/19 Page 1 of 2




                                       bfischer@maglaw.com
                                           (212) 880-9585


                                          July 2, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:     Pearson Educ., Inc. et al. v. Doe 1 d/b/a Anything You Can Imagine, et al.,
                      No. 1:18-cv-07380-PGG-OTW

Dear Judges Gardephe and Wang:

       We represent Defendants Flipping Pages, Inc., Benjamin Barrett Roberts, and Cameron
Wesley Roberts (“Defendants”) in the above-referenced action. We write to inform the Court
that Defendants have reached an agreement with Plaintiffs to resolve the pending dispute that
Judge Gardephe referred to Judge Wang on May 8, 2019, which relates to the appropriate
judgment to be entered following Plaintiffs’ acceptance of an offer of judgment pursuant to
Federal Rule of Civil Procedure 68. (ECF No. 132.) Plaintiffs and Defendants agree that the
Court should enter the Counter-Proposed Judgment on Offer of Judgment that Defendants filed
on April 5, 2019 (ECF No. 121), which is reattached to this letter as Exhibit A for the Court’s
convenience.
      Case 1:18-cv-07380-PGG-OTW Document 159 Filed 07/02/19 Page 2 of 2




Hon. Paul G. Gardephe and Hon. Ona T. Wang
July 2, 2019
Page 2



      The parties request that the Court enter the Counter-Proposed Judgment at its earliest
convenience.

                                                    Respectfully submitted,



                                                    /s/ Benjamin S. Fischer
                                                    Benjamin S. Fischer

cc:    Plaintiffs’ counsel (by ECF)
